Citation Nr: 0218817	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  02-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
right inguinal and femoral hernias.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The veteran had active service from August 1976 to May 
1978.

The veteran was granted service connection for a right 
inguinal hernia in a December 1981 rating decision; a 
noncompensable rating was assigned.  
In subsequent rating decisions, the veteran's disability 
rating was increased to 20 percent.  

The veteran filed a claim for an increased rating in 
September 2001.  That claim was denied in an April 2002 
rating decision.  In that decision, the service-connected 
disability was redenominated as right inguinal and femoral 
hernias, postoperative.  The veteran disagreed with the 
April 2002 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 
2002.  

Other issues not currently on appeal

The veteran contended in his substantive appeal that 
inguinal hernias on both his left and right sides are 
service connected.  This is not correct; the only service-
connected disability is right inguinal and femoral 
hernias.  The Board acknowledges that in a June 2001 
rating decision, the RO stated in the analysis portion 
that the veteran was previously granted service connection 
for a left inguinal hernia.  However, based upon a review 
of the record, including subsequent events, the RO's 
statement was clearly in error.  There is of record no 
rating decision which grants service connection for a left 
inguinal hernia, and the listing of service-connected 
disabilities included in the June 2001 rating decision 
itself shows only a right inguinal hernia as being service 
connected.  Moreover, the August 2002 SOC corrects the 
earlier statement and confirms that only the right hernias 
are service connected.  Since service connection is not in 
effect for a left inguinal hernia, the matter of 
entitlement to an increased disability rating for the left 
inguinal hernia cannot be adjudicated. 

Because the veteran has in effect expressed a desire to 
pursue a claim of entitlement to service connection for 
left inguinal hernia, that issue is referred to the RO for 
appropriate action. 

The Board additionally observes that in a January 1999 
rating decision, the RO denied the veteran's claim for 
service connection for a respiratory disorder, finding 
that the claim was not well grounded.  The veteran did not 
appeal that decision.  However, in April 2002, the RO 
conducted a review of that decision, based on passage of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), which eliminated 
the concept of a well-grounded claim.  The RO sent the 
veteran a letter requesting additional evidence to support 
his claim.  The veteran responded in April 2002 that the 
appropriate treatment records were located at Ft. Hood, 
Texas and at the VA Medical Centers in Wichita, Kansas and 
Muskogee, Oklahoma.  The record does not indicate that the 
RO's review of that issue has been completed.  In any 
event, that issue is not on appeal and will not be 
discussed further in this decision.


FINDING OF FACT

The veteran's service-connected right inguinal hernia and 
right femoral hernia is manifested by post-operative 
complaints of pain, weakness, scarring, and numbness, but 
no objective evidence of recurrence.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating for right 
inguinal and femoral hernias higher than 20 percent have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2002).

2.  The criteria for a 10 percent disability rating for 
scars of the right abdominal area have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to an increased 
disability rating for his service-connected right inguinal 
and femoral hernias.  

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
VCAA.  This law eliminated the former statutory 
requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran was notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the April 
2002 rating decision, and in particular by the August 2002 
statement of the case (SOC), which specifically referenced 
the respective duties of the veteran and of the RO in 
obtaining evidence.  Further, the RO sent the veteran a 
letter in April 2002, which addressed a separate issue, 
but which explained the effect of the VCAA in regard to 
the respective duties of the RO and the veteran in 
obtaining evidence.  Based on the various communications 
from the RO to the veteran, the Board concludes that he 
has been provided with ample notice concerning what is 
required of him and VA, respectively.

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the veteran 
identified and submitted VA outpatient treatment records.  
He was provided with a VA examination in January 2001.  
There is no indication that there exists any evidence 
which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony.  He indicated in a 
September 2002 statement that he did not wish to appear 
personally at a hearing.  The veteran has submitted  
statements and his representative has submitted written 
argument in his behalf.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified; findings sufficiently 
characteristic to identify the disease and the disability 
therefrom are sufficient; and above all, a coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 

Analysis

The veteran's service-connected postoperative residuals of 
right inguinal and femoral hernia repairs are currently 
rated as 20 percent disabling under 38 C.F.R. § 4.114 
Diagnostic Code 7338 [inguinal hernia].  It should be 
noted that Diagnostic Code 7340 [femoral hernia] applies 
the criteria found in Diagnostic Code 7338.  

The veteran is seeking an increased disability rating for 
his service-connected right inguinal and femoral hernias.  
In essence, he contends that his hernias are recurrent and 
painful and warrant a rating higher than 20 percent.

Change in rating schedule

By regulatory amendment effective July 2, 2001, changes 
were made to the schedular criteria for evaluating 
diseases of the digestive system found in VA's Schedule 
for Rating Disabilities.  

In general, where the law or regulations governing a claim 
are changed while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); see also VAOPGCPREC 3-2000 
(2000).  However, in this case, neither the current or the 
former rating criteria is more advantageous to the 
veteran, in that the criteria for evaluating inguinal and 
femoral hernias are identical in both versions of 38 
C.F.R. § 4.114, Diagnostic Codes 7338 and 7340.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's inguinal and femoral hernias are currently 
rated as 20 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2002) [inguinal hernia].  As noted 
above, the criteria in Diagnostic Code 7340 [femoral 
hernia] are identical. 

The veteran has suggested no other diagnostic code as 
possibly being more favorable to him.  The Board similarly 
can identify no more appropriate or more favorable 
diagnostic code.  It is noted that the January 2001 VA 
examiner found no ventral hernia; and therefore, a rating 
under Diagnostic Code 7339 [ventral hernia] is not 
appropriate.

Schedular rating

Under Diagnostic Code 7338, the following levels of 
disability are to be considered in evaluating inguinal and 
femoral hernias.

60 % Large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.
30 % Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible.
10 % Postoperative recurrent, readily reducible and 
well supported by truss or belt.
0 % Not operated, but remediable.
0 % Small, reducible, or without true hernia 
protrusion.

38 C.F.R. § 4.114, Diagnostic Code 7338 (2002).

The veteran is currently evaluated at the 20 percent level 
for his right inguinal and femoral hernias.  It is not 
entirely clear from the July 1999 rating decision, which 
awarded an increased 20 percent rating, on what basis that 
rating was awarded.  The RO found that the veteran's 
symptoms matched the criteria for a 10 percent rating 
under Diagnostic Code 7338, but awarded an additional 10 
percent.  A note under Diagnostic Code 7338 allows for an 
additional 10 percent when bilateral involvement is shown; 
however, as explained in the Introduction above, the 
veteran's left inguinal hernia is in fact not service 
connected.  As will be discussed in more detail below, the 
Board presumes that although not specifically stated by 
the RO, the additional 10 percent was awarded for 
additional functional impairment as allowed under 38 
C.F.R. §§ 4.40, 4.45 and 4.59 (2002); DeLuca, supra.  

The Board now determine whether the veteran's symptoms 
more nearly approximate the criteria for the 30 percent 
level.  The Board has reviewed the evidence of record, and 
for reasons which will be expressed in greater detail 
below, the Board finds that the veteran's overall level of 
symptomatology is not consistent with that enumerated for 
the 30 percent level or higher.  

A 30 percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal 
hernia, which is not well supported by a truss or is not 
readily reducible.  A distinction is clearly drawn between 
those which have been operated upon and those which have 
not.  In the veteran's case, both his inguinal and femoral 
hernia have been operated upon, and thus the criteria 
listed after "unoperated irremediable" are not for 
application.  Thus, the criteria boil down to whether 
either of the veteran's post-operative right inguinal and 
femoral hernias have recurred.  In this case, following 
the May 2001 procedure, there is no evidence of 
recurrence.  A May 2001 post-surgical report showed no 
right hernia appreciated.  

The veteran does not appear to contend that either right 
hernia has in fact recurred since the May 2001 corrective 
surgery, although he has pointed out that they have 
recurred in the past.  The veteran thus appears to be 
making the argument that the fact of recurrence in the 
past should support an ongoing rating regardless of his 
current condition.  However, in an increased rating claim, 
the Board's focus is on the veteran's current condition.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern].  The 
Board acknowledges that the veteran's hernias have 
recurred in the past.  The purpose of the surgery was to 
correct the problem.  There is no indication that the 
surgery was unsuccessful or that the hernias have 
reoccurred or will reoccur.

The Board additionally observes in passing that the 
veteran's rating was changed to match those periods of 
recurrence.  In August 2000, when the veteran underwent a 
hernia repair operation, the veteran was granted a 
temporary 100 percent rating during his recovery.  A 
temporary total rating was again granted in May 2001, 
following the most recent procedure.  The Board's 
responsibility to determine his current level of 
disability, and as stated above, there is no evidence that 
either right hernia has recurred since the May 2001 
surgery, following which the veteran's rating was reduced 
from 100 percent to the current 20 percent.  See Dunn v. 
West, 11 Vet. App. 462 (1998) [despite evidence of a 
history of hernia repair, medical evidence showing no 
evidence of hernia recurrence justified VA's finding that 
the veteran's inguinal hernia had not recurred].

In short, because recent recurrence has not been shown, 
the Board finds that a 10 percent schedular rating under 
Diagnostic Code 7338 is appropriate, and a higher rating 
is not warranted.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due 
to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2002).  See, 
in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Because the veteran's disability involves the abdominal 
muscles, the Board must address these provisions.  

The veteran reported pain in the inguinal area in August 
2001, aggravated by lifting heavy objects.  The veteran 
additionally stated in his substantive appeal that a 
lifting restriction has been imposed.  The August 2001 
examiner diagnosed abdominal pain at the surgery sites.  
The Board notes that some pain and residual impairment are 
contemplated by the 10 percent rating; however, the 
evidence presented gives some indication that the veteran 
is currently suffering residual impairment due to pain and 
weakness that is not adequately compensated by the 10 
percent rating assigned.  Accordingly, the Board finds 
that an additional 10 percent is appropriate on the basis 
of additional functional loss due to pain and weakness 
under 38 C.F.R. §§ 4.40, 4.45 (2002).

Esteban considerations

The Board has also explored the possibility of whether the 
veteran's inguinal and femoral hernias should be 
separately rated.  Under VA regulations, separate 
disabilities arising from a single disease entity are to 
be rated separately.  See 38 C.F.R. § 4.25 (2002); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2002); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board finds that the medical and other evidence of 
record does not provide an adequate distinction between 
the symptomatology attributable to veteran's service 
connected inguinal and femoral hernias to accord them 
separate ratings.  In essence, the two hernias are 
proximate to each other and have been evaluated and 
treated by health care personnel as one entity.  

In Esteban, the Court held that separate ratings were 
appropriate in a situation where none of the 
symptomatology of multiple conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  In this case, as mentioned above, both hernia 
types are rated under the same diagnostic criteria, and 
the medical evidence indicates that their symptomatology 
is overlapping.  The Board concludes that the veteran's 
hernia symptoms are most appropriately rated as a single 
disability, and that to do otherwise would violate the 
antipyramiding regulation, 38 C.F.R. § 4.14 (2002).

The Board has also considered whether a separate rating 
for the veteran's surgical scars is appropriate under the 
Court's holding in Esteban.  The evidence from a January 
2001 VA examination shows that the veteran's surgical 
scars were numb in the surrounding area.  An August 2001 
treatment report found pain in the surgical area, and the 
veteran has complained of such in recent statements such 
as his October 2002 Form 646.  Crucial to the Board's 
inquiry, the August 2001 examiner stated that the 
veteran's pain was possibly due to scarring or nerve 
damage in the wound site.  

The criteria under Diagnostic Code 7804 provide that 
scars, superficial, tender and painful on objective 
demonstration warrant a 10 percent rating.  The Board 
finds that the evidence discussed above is sufficient to 
meet these criteria, in that the veteran's surgical scars 
have been identified by a competent health care 
professional as being tender and painful.  Thus, in the 
opinion of the Board a separate 10 percent rating for 
scaring is warranted.  This rating is the maximum 
schedular rating under that diagnostic code, and it does 
not appear that the veteran's scaring warrants a higher 
rating under any other diagnostic code.  The Board notes 
in particular that no limitation of function has been 
demonstrated as specifically attributable to scarring, so 
as to warrant a rating under Diagnostic Code 7805 [scars, 
other].  

It also does not appear that the evidence warrants 
separate ratings for each of the individual surgical scars 
on the veteran's right abdominal area.  The evidence shows 
generalized pain, numbness and other symptomatology in the 
area of the hernia repair surgery.  Therefore, a single 
rating for scaring of the right abdominal area is 
warranted.

Extraschedular rating

The RO did not consider the issue of an extraschedular 
rating in the April 2002 rating decision or in the August 
2002 SOC.  The Board has no authority to consider an 
extraschedular rating in the first instance. See 
VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  In the absence of RO consideration of 
the matter of an extraschedular rating, the Board will not 
address the matter.  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence 
is against the veteran's claim of entitlement to an 
increased rating in excess of the currently assigned 20 
percent for his service-connected right inguinal and 
femoral hernias.  The Board observes in passing that the 
currently assigned 20 percent rating is composed of a 10 
percent schedular rating for the veteran's right inguinal 
and femoral hernias under Diagnostic Code 7338, with an 
additional 10 percent for functional impairment due to 
pain and weakness under 38 C.F.R. §§ 4.40 and 4.45.

The Board has further concluded that the evidence supports 
the assignment of a separate 10 percent rating for 
scarring under Diagnostic Code 7804.  The appeal is 
granted to that extent.


ORDER

A disability rating in excess of 20 percent for the 
veteran's service-connected right inguinal and femoral 
hernias is denied.

A separate 10 percent disability rating for scarring of 
the right abdomen, residual of right inguinal and femoral 
hernia surgery is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

